 1BUDGET RENT A CAR315BudgetRent A CarofWashington,Inc.andAuto-motive,Petroleum,Cylinder and Bottled Gas,Chemical Drivers,Helpers andAlliedWorkersand Public Transportation Employees, Local,Union922, IBTCWHA. Cases 5-CA-13784and.5-RC-1151924 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 24- September 1982 Administrative- LawJudge Stanley N. Ohlbaum issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding. to a three-member panel.The Board has considered the decision and therecord -in light of the exceptions' and brief2 andhas decided to affirm the judge's rulings,findings,and conclusions3 and to adopt the recommendedOrder as modified.We disagree with the judge's finding that the Re-spondent violated Section 8(a)(1) of the Act by in-creasingemployee bonuses. The record indicatesthat the Respondent "restructured its bonus systemat itsNational Airport locations for legitimate busi-ness reasons.The, Respondent anticipated that thenew airport location would result in anincrease inthe volume of sales as well as in the number of per-sonnel serving ' that location. The increasein sales-and thus profits-required the Respondent to adjustthe bonus eligibility quota so that the employees asa group would not reap a windfall relative to em-ployees in other locations not enjoyinga similar in-crease in profits. Likewise, the' increase in person-nel required the Respondent to reformulate the'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clearpreponderance of allthe relevant evidence convincesus that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findings2The Respondenthas requested oral argument The request is deniedas the record, exceptions, and brief adequatelypresent the issues and 'thepositionsof theparties8The judge found that the Respondent assignedChristopher Loschackan unfavorablework schedulein retaliation for his union activity Chair-man Dotson disagrees It was not unreasonablefor theRespondent toschedule an experienced employee to work during one of twobusiesttimes ofthe day Moreover, Loschack's own testimonyon cross-examina-tion indicates that senioritywas not strictly followedin establishing workschedules Finally,fellow Shift SupervisorKris Agrafiotis received a rel-ativelyfavorableworkschedule even though the Respondent knew shewas an active union supporter.In sum,there is sufficientevidence todemonstrate that the Respondent had a legitimate business justificationfor changingLoschack's scheduleAccordingly,the Chairman would dis-miss this allegation of the complaintpercentage of above-quota profits to be shared byindividual employees: Failure to readjust this per-centage figure would have resulted in' many em-ployees sharing in a bonus designed to,award farfewer individuals: Accordingly, we conclude thatthe Respondent's restructuring of-the bonus systemat the, National Airport locations was justified bylegitimate business considerations and thus did notviolate Section8(a)(1).The National Labor Relations Board adopts therecommended Order " of the administrative lawjudge-'asmodified below and orders that the Re-spondent, Budget Rent A Car of Washington, Inc.,Washington, D.C., its -officers,. agents, ' successors,and assigns,shall take the action set forth in theOrder as modified.-,-'1.Substitute the following for paragraph 1(f)."(f)- Announcing, promising, placing into effect,.or paying increased wages -or wage rates; or anyother economic benefit, in order to encourage em-ployees 'to reject a union as their -bargaining repre-sentative or to refrain from exercising any otherright guaranteed by the Act; but without prejudiceto any such benefit heretofore instituted or an-nounced.".-2.-Substitute the attached notice for that of theadministrative law judge.APPENDIX -NOTICE To EMPLOYEESPOSTED BY ORDER'OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities. - .WE WILL NOT' question you, in violation of theAct, about your or other employees' union mem-bership, affiliation, sympathies, desires, or activities.WE WILL NOT, in violation of the Act, solicit orinvite your complaints or grievances, or promise totake care of them, so as to discourage you from276 NLRB No. 32 316DECISIONSOF NATIONALLABOR RELATIONS BOARDjoining a union or maintaining your union member-ship, so as to discourage you from bargaining withus collectively as a group.WE WILL NOT, in violation of the Act, threatenyou with any loss of benefits in the event youselect a union to bargain with us as your represent-ative.WE WILL NOT, in violation of the Act, threatenthat we will not bargain with any union you selectto bargain with us as your representative..WE WILL NOT change the work schedule of anyemployee to a less favorable schedule, or otherwisechange his or her conditions of employment, be-cause of or in order to discourage his or her sup-port of a union.WE WILL, NOT announce, promise, put intoeffect, or pay higher wages or other benefits inorder to discourage you from union membership orsupport, to discourage you from bargaining collec-tivelywith us ; as a group, or to discourage youfrom exercising any. of,your rights under the Act.This, however, shall have no effect whatsoever onany_ wage raises or any other benefits we have al-ready placed into effect or promised or announced.WE WILL, NOT discharge or -otherwise discrimi-nate againstany employee because of his-or herunion membership, affiliation, sympathy, support,assistance, or activity; nor thereby to discourage ordiscriminateagainst,or to interfere with,.. restrain,or coerce, any employee in the exercise of anyright under the Act,WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Lyndon B. Headen immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of 'earningsand other benefits resulting from his discharge, _ lessany net interimearnings,plus interest.WE WILL delete from all of our records all indi-cations that Lyndon B. Headen was discharged byus about 17 June 1981 because of'his fault, and WEWILL promptly notify him to that effect; and WEWILL NOT tell any employer or reference-seekerthat he was fired then because of any-fault on hispart.All of our employees are free to join, or not tojoin,Teamsters Local 922, or any other union oftheir' choice, without any interference, coercion, ordiscrimination from us.BUDGET RENT A CAR OF WASHING-TON, INC.Harvey A. Holzman, 'Esq.,Baltimore,Maryland,for theGeneral Counsel.MartinH.Steckel and-CliffordH.Nelson,Jr.,Esq.(Messrs.Artken,Caldwell,Horton & Steckel,Attorneys),Atlanta,Georgia,for the Respondent Employer.Kenneth Henley,Esq. (Messrs.Long,Henley & Long, At-torneys),Bethesda,Maryland,for the Charging PartyPetitioner.-DECISIONPRELIMINARY STATEMENT; ISSUESSTANLEY OHLBAUM, Administrative Law Judge. Thisconsolidated proceeding' under the National Labor Re-lations Act was litigated before me in Washington, D.C.,on July 13-19, 1982, with all parties participatingthrough counsel and given full opportunity to presentevidence, arguments, proposed findings, and conclusionsand,- after unopposed application for time extension,briefs,which were received on September 17, 1982.Record and briefs have been carefully considered.The complaint (Case 5-CA-13784) alleges violationsby Respondent Employer of Section 8(a)(1) and' (3) ofthe Act through unlawful interrogation, creation of im-pression of surveillance, solicitation of and promise to re-dress grievances, economic threats, threats of refusal tobargain collectively, economic sanctions, economic bene-fits,and discharge of employees. Related issues arisingout of-the Union's objections to a representation electionconducted under Board auspices on June 25-26, 1981"(Case 5-RC-11519) have been rendered moot by with-drawal thereof at this trial.On the entire record and my observation of the testi-monial demeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONAt all material times, Respondent has been and is aDelaware corporation with an office and place of busi-ness inWashington, D.C., where it has engaged and en-gages in the business of retail 'rental of automobiles, vans,,and trucks at and from its various locations in Washing-ton,D.C., and its metropolitan area. During the courseand conduct of its business operations in the representa-tive 12-month period immediately antedating issuance ofthe complaint, Respondent derived gross revenues ex-ceeding $500,000, and also purchased and received at itsthese locations, directly in interstate commerce fromplaces outside of Washington, D.C., products valued atover $5000.'Ifind that at all material times Respondent 'has beenand is an employer engaged in commerce within the.meaning of Section 2(2), (6), and (7),2 and ChargingICase 5-CA-13784 complaint dated February 22 as amended June 24,1982, based on charge filed October 9 as amended December 2, 1981Case 5-RC-11519issues arising out of objections to election. conductedon June 25-26, 1981, consolidated with Case5-CA-13784 byFebruary25, 1982 direction of the Regional Director for Region 52 It is noted that, business dollar levels aside,the Board exercises ple-nary jurisdiction over the District of Columbia. CfWestchester Corp,124Continued BUDGET RENT A CARParty Uniona labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent owns and operates a retail automobile,van, and truck rental business in Washington, D.C., andits surrounding environs, as a franchisee of Budget-Rent-a-Car Corp., a worldwide organization. Respondent hasbeen in this business for about 20 years. Starting with asingleWashington -location (at, 20th andM Streets,N.W.) and a substation in Silver Spring, Maryland, byMay 1981 Respondent had expanded to around 20 loca-tions in the Washington metropolitan area. Respondentissued sublicenses to some and retained direct controlover four-viz., at 1200 K Street, N.W. (about 18 years;"K Street" herein), 10th and I Streets, S.W. (about ayear), Jefferson Davis Highway, near National Airport(about 8 'years, but' also at other nearby locations foraround 17 years), and at or near Dulles Airport (about15years).A fifth rental location under Respondent'sdirect control has recently been added, at New Hamp-shire Avenue and M Street, N.W. Respondent also main-tains an accounting office at 1411 K Street, N.W.Respondent's principal and president since its founda-tion has been Leonard Snyder, a lawyer with a lawoffice in College Park, Maryland, who is the chief policyhead of the Company, concerned with overall or impor-tant policy such as opening of new locations or labor re-lations, but who does not preoccupy himself with minuti-ae of its day-to-day operations, which are handled byMorton L. Snyder- (unrelated to Leonard Snyder), for-merly its general manager but for the past 15 years itsvice president and chief operatingmanager(aswell as,until recently, its personnel director). Edward J. Cohen,with an office at the Jefferson Davis Highway location,isRespondent's general manager.While Morton Snyderhandles purchase and sale of rental cars, and programs,projection, planning, and the "big picture"'of operations,Cohen deals with more "basic" operations includinghiring of employees.A typical rental office personnel component consists ofan office manager, an assistant manager (or night manag-er), a, parking lot manager,. service representatives (whofuel, clean,maintain,and shuttle rental cars), and counterclerks (who answer telephones, brief patrons, arrange foragreements); Shortly before Respondent's opening of acar rental counter at National Airport in June 1981, anew job classification of "shift supervisor" (inside andoutside) was added.In January-April 1981 Respondent became the suc-cessful bidder on a new location consisting of a carrental, counter in the National Airport concourse. After(Dollar-Rent-A-Car), Respondent commenced actual op-erations at its new National Airport counter on June 22or 23, 1981, under a 4-1/2-year franchise. (Rental carsNLRB 194 (1959) At the trial,Respondent'withdrew its "Third De-fense" in its answer disputingjurisdiction317for the National Airport counter were supplied and shut-tled from Respondent's- existing Jefferson Davis High-way location.)InApril 1981 Respondent's employees began exercis-ing their right under the Act to organize themselves inorder to deal collectively with Respondent throughCharging Party Union, by holding meetings, distributingunion promotional literature, enlisting union supporters,and collecting the usual -union bargaining authorizationdesignation cards.3Respondent conducted a determined countercampaignagainst this attempted unionization of its employees, inthe interim period up to the holding of a Board-super-vised representation election on June 25-26, 1981.Morton Snyder's reaction to the unionization attempt, ofwhich he,aswell asother company executives, werekept informed by their subordinates, was, in'his words atthe trial:Ifelt thatwe were probably doing somethingwrong and we would try to correct any situa-tion. . .. If people are unhappy about something,they go to people for help. Evidently, we had someunhappy people working 'for us so they must havecontactedthe union. . . . Evidently they musthave been unhappy about something because theywent to theunion. . . . I tried tb find out what theproblems were and how to correct them . . . . [t]otry to keep my employees happy, sir.. . . of courseI,tried to keep them out of theunion.I felt that Icould accomplishas much as any unioncould. .. .If -[I]made them happy, they wouldn't need theunion.Respondentalsodistributedantiunionliterature 4through its supervisors (including Israel Atkins, of whom3The Union (Charging Party here)selected by Respondent's employ-ees`for-this'purpose has, according to the uncross-examined and uncon-troverted testimony of its president,Eddy Kornegay Jr, similarly repre-sented employees of the Hertz, Avis, and National automobile rentalchains for 15 to 20 years4Respondent's antiunion campaign literature(R Exhs 2, 3, and 4),distributed-by it to all of its employees with their paychecks and postedon its bulletin ;boards at all of its locations,included the following state-ments-[W]e could legally refuse to give in on any single request made bythe union In fact, it is entirely possible for the Company to tightendown on the way things are run now and eliminate some benefitsemployees already haveThere-is just as much possibility legal-ly for wages or some benefits to go down in labor negotiations as itis for them to go up There is no law or requirement that makes theCompany .keep wages and benefits at the present levels Thefact of the matter is that unions often trade away wage and benefitdemands just to get 'in the door.and requiring some employeesto join the union just to keep their job.I [Company PresidentLeonard Snyder]know personally of situations where unions havetraded away fringe benefits employees already had (like good vaca-tion schedules, employee pay advances,and Christmas bonuses)justto get duescheckoffrightsTheonlything a union can guaranteeisa hole in your pocket where the dues money goes from beingyours to being theirs Sure, some people can argue that unions haveforced big corporations like steel companies and auto manufacturersto give in .Budget can't do thatIf Budget tried to matchthewage rates and rental rates of Hertz,Avis andNational,wewould soon be out'of business ..Recently we've made somewage improvementsWith some hard work by all of us (andContinued 318 ,DECISIONSOF NATIONALLABOR RELATIONS BOARDmore below)attempted to discourage unionization, andexposed its employees to an antiunion propaganda, film. 5According to the credited testimony of ChargingPartyUnion'spresident and business agent Kornegay,one of the two most ardent union -protagonists during theorganizational campaign was Respondent's.K Street serv-ice employee Lyndon Headen, who was discharged byRespondent' a week before the election, under circum-stances tobe described' (infra).The Unionlost the elec-tion by a vote of 25 to 24, with the ballots of Headenand Perry (the latter also discharged.at the same time-infra) challenged and not counted.Supervisory Status of Atkins and KokanothSince Respondent denies the supervisory status of atnecessary to deal with this question.Section 2(11) of the Act defines a supervisor to includeone possessedof authorityto "assign ... or disciplineother employees, 'or responsibly to direct them . . . oreffectively to recommend such actionItwillhave been noted that these characteristics are listed inthe disjunctive so that, as has repeatedly been pointedout,6 possessionof any sufficesto constitute its possessora supervisor for purposes of the Act.-some good luck, too)we can continue to improve our wages andbenefits afterthemove into the airport has settled downnounion can provide anything our company and employees can't do byourselvesAnd aunion can risk the loss of some things you alreadyhave while costing you moneyyou've already got Think-about it![R. Exh 2; emphases.in original-]-,THE' UNITED STATES COURT OF APPEALS, SIXTH CIR-CUIT, HAS SAID .?The U S.Government and theNLRB donot guarantee employeesthat the collective bargaining process starts from where you present-ly are in wages,,insurance,pensions,profitsharing and all other con-ditions of employment(Exact quote from the caseofBENDIX'CORP is NLRB,400 F.2d 141, 146(CA 6, 1968),AS THE COURT-SAID,,THE TRUTH IS THAT YOU CANLOSE WAGES AND BENEFITS IN COLLECTIVE BARGAIN-ING" [R Exh 3 ].It's true that unionofficialspay themselves big salaries with thedues money they collectImproving our wages and benefitscan be accomplishedbest without the possible interruptions-and inte-ference to business-that unions so often bring.VOTE "NO"(R. Exh 4)-Speakingfor aunanimous Supreme CourtinNLRBv.Exchange PartsCo, 375 U S 405, 409 (1964),Mr -Justice Harlan instructed that "Em-ployees arenot likelytomiss the. inference that the source of benefitsnow conferred is also the source from which future benefits must flowand whichmay dryup if it is not obliged" (Cf. alsoClothingWorkers(Winfield Mfg) Y. NLRB,424 F 2d 818(D C. Cir.1970), characterizingemployer pronouncements there as a "fist inside the velvet glove" (id at409) .S It is neither alleged nor suggested that the showing of the film (R.Exh 6)breachedthe Act-e See, e g., 25 NLRB Annual Report 45 (1960),Amalgamated LocalUnion 355 (RussellMotors) v NLRB,481 F 2d 996,999 and cases cited(2d Cir. 1973),NLRB v Elhott-WilliamsCo,345 F.2d 460,463 (7th Cir1965);NLRB Y. City Yellow- Cab Co.,344 F.2d 575,580 (6th-Cir 1965);NLRB Y.Southern BleacheryWorks,257 F 2d 235,239. (4th Cir_'1958),cert. denied 359 U S 911 (1959).Applying this criterion to the two individuals in ques-tion,it is clear that each was a supervisor,at the timeshere material, for purposes of the Act. Respondent's vicepresident and chief of operations Morton.L. Snyder testi-fied that K Street Lot Supervisor Kokanoth-who inlate 1979 executed a formal "performance evaluation" onAtkins,'signing asthe latter's supervisor (G.C. Exh. 3)-possessed authority-over other employees there and thatmanagement gave weight to his reports and recommen-dations in that regard; and that Atkins, also at K Street,.'_possessed substantially the same authority' as Kokanoth.Atkins, who was recognized by K Street lot servicemenincluding Headen'as being in authority dver'them, him-self testified that his job classification is K Street"lot su-pervisor" (since June 1, 1981; before that, "assistant lotsupervisor" to "Lot Supervisor" Kokanoth). The actions','of Atkins in relation to the discharge of K Street service-.man Headen(infra),includingAtkins'termination memo-randum of June 17, 1981, in regard thereto (G.C. Exhs.5-Id and 6) as testified to by Atkins, clearly betoken and 'establish not only effective disciplinary recommendatoryauthoritybut actual exerciseof job power over subordi-nates.Atkins was expressly characterized by Respond- -ent's director of personnel as "the supervisor at that lo-cation" (K Street) in an official letter to the VirginiaEmployment Commission (G.C. Exh. 6b). And Respond-ent's general manager Cohen acknowledged in his testi-mony that both Atkins and Kokanoth gave orders to em-_ployees "under" them which the latter were required tocarry out,and that management accorded weight to theirdisciplinary recommendations.It is accordingly found that, at the times here material,Atkins and Kokanoth were, within the Act's definition,supervisors of Respondent.. "B. Intrusive InterrogationThe complaint (pars. 10 and 11) alleges that Respond- -ent interrogated employees,'inviolationof Section8(a)(1) of the Act, concerning their union affiliation andactivities-through its alleged agentJody Snyder(daughter of Vice President Morton L. Snyder) andthrough its admitted supervisor, Chief Lot 'Supervisor-Donald Lockett.-Since the allegations concerning, Jody Snyder (com-plaint pars.5 and 10) were withdrawn at the trial,theyneed not be dealt with here,leaving only the, allegationinvolving Lockett (id. par. 11).-Concerning Lockett, who was Respondent's lot super- -visor at 'its Jefferson Davis Highway location as well asits senior or chief lot supervisor at all of,its locations,and admittedly Respondent's supervisor and agent withinthe meaning of the Act, Respondent's former K Streetserviceman Lyndon Headen testified credibly and with-out contradiction that on the last day he worked for Re-spondent, -and just prior to his discharge (June 17, 1981,1week prior to the Board-conducted union representa-tion election),he was ,instructed by his supervisor Ko-kanoth to see' Lockett, with whom he accordingly had a -conversation at the latter's initiation.Lockett thereuponwithout informing Headen that he was not- obliged toenter into such a discussion:-' BUDGET RENT A CAR. . ask[ed] me [Headen]what did I think about theunion and how did I feel I told him at the time thatIwas for it, When I told him I was for it,- he toldme, "Well,what about the others??'He said, "Did I[Headen] know how they would vote?" I told him,"No." I couldjustLockett thereupon tried to talk Headers-who, it will berecalled, was one of the two leading union protagonists--out of the Union, but without success, as Headen plainlyexpressed.Shortly thereafter,Headen was discharged(infra).Headen's testimony stands totally unchallenged and,based on my observation of histestimonialdemeanor, iscredited.7It isaccordingly found that the complaint alle-gation(par. 11) concerning interrogation by Lockett inviolation of Section8(a)(1) isestablished.C. Creation of Impression of SurveillanceIt is allegedthatRespondent violated Section8(a)(1)of the Act by creating the impression of surveillance.Substantiation of thisallegationappears to depend on aremark made by Respondent's general manager Los-chack that Respondent was aware of his (and anotheremployee's) union activities.While such a statementmight under some circumstances possibly rise to the sig-nificance of creating the impression of surveillance, Ihardly'think that is true here. Since Loschack's union ac-tivitieswere unconcealed and conducted openly andwere well known, I cannot regard the stray remark inthe course of noncoercive talk with Cohen indicatingRespondent's awarenessof ,that which was plain to see—and evident to all, as sufficient to form a predicate for afinding of violation of the Act in this regard.D. Solicitation of and Promises to Redress GrievancesThe complaintallegesthat, inMay 1981, Respondentsolicited employee complaints and grievances and pro-vided assurances that they would be redressed, throughinstallationof an employee "suggestionbox" (par. 9 (b)); .and that further, for the same purpose and with the sameassurance(par. 7(b), it made similarinquiriesand provid-`ed like assurancesorally on June 24, 1981 (the daybefore the union election), in order to derail the employ-ees' organizationaleffort.It is undisputed that Respondent installed employee"suggestion boxes" during the Union's organizing drive,for the avowed-purpose of soliciting their complaints andgrievances.These could have had -no other objectivethan rectification or creating the mind-set and impressionthereof. eKristine Kay Agrafiotis, Respondent's:former JeffersonDavis Highway and Capitol Hill counterrepresentativeand subsequentNationalAirportshiftsupervisor,through her own choiceno longer inits' employ, testified7Although Lockett has died in the interim,there is no reason to spec-ulate that if he were alive he would contradict Headen Without explana-tion,Kokanoth was not produced to testify8The fact,if it be such,as contended by Respondent,that it had ormay have at some previous time had a "suggestion box" or boxes, is im-material since it is conceded that they had been removed and were re-stored only during the Union's organizational dove319credibly that on June 24, 1981, the day before the Board-conducted election, through prearrangement, she metprivatelywithRespondent's president and principalLeonard Snyderat a restaurantnear the Jefferson DavisHighway rental location. Snyder plied her with questionsconcerning any work complaints; after she enumeratedthem, Snyder indicated these,as well asother employees'work dissatisfactions and problems, would be taken careof.On the basis of the foregoing, I find that,as alleged inparagraphs 7(b) and 9(b) of the complaint, in violation ofSection 8(a)(1) of the Act, Respondent in May and June1981, during its employees' union organizational cam-paign, and with knowledge thereof and in order to derailthe same, solicited employees' complaints and grievances,and gave assurances that they would be redressed.E. Economic Threats,, Threats of Refusal to BargainCollectivelyThe complaint (par. 8(c)) alleges that about June 17,1981, in violation of Section-8(a)(1) of the Act, Respond-ent at itsNational Airport location threatened employeeswith loss of benefits and that it would refuse to bargainwith the Union if the employees selected the Union astheir bargaining representative. -Respondent's current Jefferson Davis Highway shiftsupervisorChristopher Robert Loschack testified thataround mid-June 1981, approximately I week before the,opening, of Respondent's National Airport counter, heand other employees not yet designated as shift supervi-sors (and who voted unchallengedin the ensuing elec-tion)were present in General Manager Cohen's office,where its vice president Morton Snyder announced. thatif the Union prevailedin the imminentelection, he "wasnot going to negotiate." Although Company AttorneySteckel interjected that in that event Snyder would ne-=gotiate,Snyder left his statement uncorrected and un-changed.9I discredit Snyder's elicited testimony when he was re-called to the witness stand much later in the trial, that hethereupon, after correction by Steckel, indicated hewould negotiate if the Union won the election-as anafterthought, inconsistent with preponderatingsubstantialcredited testimony.Respondent's former shift supervisor Kristine KayAgrafiotis also testified credibly that, during the unionelection campaign, about a week or two-before the elec-tion, in General Manager Cohen's office in connectionwith Respondent's showing to employees of an antiunionpropaganda film, Company Vice 'President Snyder in-formed the attending rank-and-file employees that "if[you] went union, [you] would probably lose some of the8We have been instructed that testimony of an employee-even morestrongly in the case of Loschack, who is now a supervisor still in a re-spondent employer's employ-contrary to his employer's interest,is enti-tled, by reason,of the hazard to his continuing in his employer's goodgraces if not at peril to his very job, to added weight in the credibilityscales SeeGeorgia Rug Mill,131NLRB 1304, 1305 fn 2 (1961),enfd asmodified'308 F.2d 89 (5th Cir 1962),Wirtz Y B.A C Steel Products,312F.2d 14, 16 (4th Cir 1963) 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits that [you] have. now, like bonuses and Christmasparty and extra stuff like that."The foregoing testimony of Loschack and Agrafiotiswas in essence corroborated by ,Lisa Hartman, also cur-rently in Respondent's-employ as arank-and-file- counterrepresentative at its Jefferson Davis Highway location.l oent's vice' presidentMorton Snyder gives his describedstatements to the employees a different cant, indicatingthat he made no such- definite statements but rather thatthe described consequences of unionization could possi-Union. Snyder concedes that he did tell the employees"that the company had a right to conduct business asusual" and that "I would not negotiate away my right torun the business the way I saw fit."It is of interest to note that ' in the described state oftestimonial- contradiction on this subject, although theGeneral Counsel produced no less than three witnessesin support of his alleged version, Respondent, withoutexplanation, failed to produce any witness,to corroborateSnyder's version. It may also have been, observed thatthe statements credibly ascribed to Respondent's secondhighest executive are of a character with its contempora-neous written statements, with their skillfully blendedand shaded semanticisms,, which it was beaming at itsemployees (at least some, as observed by me, with seem-ingly modest formal education) just prior to the Board-supervised election (see fns. 4 supra and 12 infra.)''In this state of the record, after 'carefully comparingtestimonial demeanor as, observed, on the record as awhole I prefer and credit the testimony of the employeewitnesses, and accordingly find the complaint allegation(par. (c)) established by preponderating evidence.F. Economic SanctionsParagraph 8(b) .of the complaint as amended allegesthat, in violation of Section8(a)(1) and(3) of the Act, inmid-June 1981, at its-National Airport location; Respond-ent changed the conditions of employment of its employ-ee Christopher Loschack by giving him a less favorablework schedule because of his union support.Loschack has been employed by Respondent at its Jef-ferson Davis Highway location for about 5 years, check-ing the status of_ rental cars and making car counts there,and assuring that rental contractswere properly"opened" and "closed." Since the opening of the rentaldesk at National Airport, he has had the ,title of "shiftsupervisor." He was one of the four employees who firstsought out the Union, and he signed a union authoriza-tion card on April 21, 1981; and, to Respondent's knowl-edge, he has been openly active in union espousal andcard solicitation among Respondent's employees. He alsoserved as an observer on behalf of the Union at theBoard-supervised representation election.-10 See fn 9 supra-'11Thereisno indication-that Respondent's employees,atwhom itsshrewdlyforked phrasesweretongued,were versedin the subtleties oflabor lawor that theywere "grammarians"(NLRB ;v Miller,341 F.2d870, 874 (2d Cir 1965)):About a week before Respondent opened its car rentalcounter at National Airport, Loschack's day-shift workschedule was abruptly changed to 3 p.m. to midnight,withWednesday- and Thursday instead of Sunday andMonday 'off-regarded by Loschackas substantially lessfavorable than his previous schedule. The work sched-ules regarded by Loschack as more favorable were as-signed to employees with less seniority than Loschack,although seniority had previously governed.When hecomplained to General Manager Cohen about it, -thelatter told him he could do nothing about it--since it hadbeen done personally-for the first time'known-by Re-spondent'svicepresidentSnyder himself. In conse-quence, Loschack was compelled to work the-'substari-tially less favorable schedule for some 4 or 5months,untilOctober 1981, when the schedules were rearranged -in accordance with seniority, as formerly.Respondent's vice president Snyder's explanation forthe foregoing is that he himself changed Loschack'sschedule only because Snyder wished to ensure the suc-cess of-the newly instituted operation 'at National Air-port, Loschack being one of his best employees. Snyderacknowledges that he was aware of Loschack's union ac-'tivities.-Snyder's' explanation does not ring true for two rea-sons: viz. (1) there is no proof or indication that Los-chack was in any way peerless oressentialin his toutedcapacity, particularly since, as credited proof shows, thebusiest car rental hours are from 4 p.m. to around 7 p.m:and 10 a.m. to 2 p.m.-not before midnight or during thelate night hours; and (2) the unexplainedly lengthy dura-tion (4 to 5 months) of the unprecedently onerous assign-ment singling out Loschack in unique disregard of se-niority. In view of the foregoing, as well as Snyder'sdemonstrated antiunion animus, which it may be pre-sumed would naturally be directed toward so ferventand effective a union protagonist as Loschack and, final-ly, Snyder's total failure to explain to Loschack his pur-ported business concerns and alleged reason for the un-usual assignment; I am constrained to regard Snyder'scurrent explanation as unpersuasive, and to find that theaction was in fact engendered by Loschack's high degreeof effective union activism, and that Section 8(a)(1) and(3) were thereby violated as alleged.'G. Economic BenefitsThe complaint (pars. .7(a), 8(a), 9(c), and 12) also al-legesthat, in order to stem the tide of fearedunioniza-tion of its employees, Respondent shortly prior to theJune 1981 Board-conducted union representation electionannounced and instituted wage increases and modifica-tions in its bonus calculation system among its employ-ees.There is no doubt that Respondent announced and ef-fectuated the across-the-board wage and bonusincreasesin question as alleged, and the evidence on both sides aswell as its stipulated comparative rates of pay (G.C. Exh.2) clearly so show. This much is not disputed. The law isclear that such wage and bonus increases in the midst ofa union organizational campaign,aswell as such timingof announcements thereof, would normally. constitute BUDGET RENT A CARplain violations of the Act.12 Respondent contends, how-ever, that it should be excused from,the usual prohibi-tions and. requirements: because- it allegedly institutedthese economic benefits only by reason of its advent intoits newly added location in National Airport, in order toobtain ormaintaina better, type of personnel and im-proved efficiency, and so as to be competitive with othercar rental companies (Hertz, Avis, and National) operat-ing there.A,threshold infirmity in this argument is that it flies inthe face of, ignores, or crisscrosses against the fact thatthe- announcements and, institution- of these economicbenefits occurred only after and during the course of thebrief union organizational campaign and indeed on theeve of the Board-supervised union representation elec-tion.Never before in its 20 years of operations-not evenwith its advent into Dulles Airport, where presumably acomparable competitive situation existed-had Respond-ent (as testified to by its vice president Morton Snyder)instituted a general pay raise.Respondent's underpinnings for its contention are simi-larlyunpersuasive.Thus, although it claims that itplanned or contemplated the wage and bonus increasesas early as the end of 1980 and the beginning of 1981 inconnection with its preparations to bid on the NationalAirport counter (some months before the outset of theunionizing campaign), it would seem that if these eco-nomic wage and bonus increases were contemplatedbefore the advent of the, union effort, and since theywere not announced or placed into effect prior theretoor delayed until after the election, they wouldat leasthave been reflected in some way, in Respondent's De-cember 1980 expense projections in preparation for itsbid for that counter, since the sums involved would haveconstituted a substantial added 'expense of operation.Whether such an entry or item appears in Respondent'sDecember 1980 analysis in preparation for its bid couldtherefore be of critical significance here, in support ofRespondent's contention as advanced in the testimony ofitsprincipal Leonard Snyder. Since Leonard Snyder in-dicated he was unable to remember one way or the otherthis critical point, he was asked whether his- memorywould be assisted by the Company's December 1980written analysis.He indicated it would but that he didnot know- whether it was in court. When Snyder in-quired of his counsel whether the 'documentation wasavailable,his counsel requested'a recess,which I al-lowed.At the conclusion of the requested recess, Re-spondent produced the alleged accountant's projectionsheet'in question, in connection with Respondent's Na-tionalAirport bid (R. Exh. 1-Id), but it concededly con-tains no mention of any bonus. Nor has Respondent seenfit to produce any "proposal," "bid," or othersubstanti-12 See, e g,Act, Sec 8(c),NLRB v Gissel Packing Co,395 U S. 575,617-620 (1969),NLRB v Exchange Parts Co,375 U S 405, 409-410(1964),, Holmes, J , inTownev, Eisner,245 U S. 418, 425 (1918),NLRB v.SpotlightCo,462 F 2d 18, '20 (8th Cir 1972),Henry J. Siegel Co. vNLRB,417 F 2d 1206, 1208, 1214 (6th Cir 1969), cert denied 398 U S959 (1970),NLRB v. Harbison-Fischer Mfg.Co, 304 F 2d 738, 739-740,(5thOr 1962); Learned Hand, J, inNLRB v. Federbush Co.,121 F.2d954, 957 (2d Or 1941),Components, Inc,197 NLRB 163 (1972),WigwamMills, Inc,149 NLRB 1601, 1611, 1618 (1964), enfd,Cir. 1965),Hudson Hosiery 'Ca,72 NLRB 1434, 1437 (1947)321ating document in connection with its National Airportbid.Nor has any accountant's testimony or any formalfinancial analysis or ledger support for Respondent's de-scribed contention been supplied." aFurthermore, Respondent here claims (e.g., testimonyof its vice president Morton Snyder and its general man-ager Cohen)- that it instituted these wage raises,in orderto be competitive with the Hertz, Avis, and-National carrental companies at National Airport. We need riot dwellon the question of how anincreasein operating expenseswould improve Respondent's competitive position. Butin its antiunion campaign letter to its employees, Re-spondent's president Leonard Snyderwas telling its em-ployees that "if Budget tried to match the wage rates... of Hertz, Avis and National, we would soon be outof business " (R. Exh. 2, p. 2, end of first full paragraph.)Which, then, is true?Under all of the circumstances, I am wholly unper-suaded by Respondent's unsupported contention that itannounced and instituted the substantial across-the-boardwage increases and bonus system betterments, ' in themidst of its employees' union organizational campaignand 'shortly before the Board-supervised union represen-tation election, only because its opening of an added lo-cation at a counter at National 'Airport (served by itslong-established nearby facility on Jefferson Davis High-way). I am constrained'to regard its attempt to accountfor those substantial economic betterments to its employ-ees, in the described context, by its opening of thatcounter as somewhat of an elaborate "red herring" lack-ing in plausibility or substance. It is accordingly, on therecord as a whole,, found that Respondent's describedwage and bonus increases,as well as its promises and an-nouncements,thereof,were,as alleged in paragraphs7(a),8(a),9(c),and 12 of the complaint, designed tointerferewith, restrain, and coerce employees in the' ex-ercise of their union organizational rights, membership,and activities -under the Act, and to cause them to rejectthe Union as,their bargaining representative through eco-nomic promises and blandishments, and 'were therebyviolative of Section 8(a)(1) of the Act.H. Dischargeof EmployeesIt is,- finally, also alleged (complaint par. 13)that, inviolation of Section 8(a)(1) and(3) of the Act, Respond-ent 'about June 17, 1981, terminated the employment ofits employeesLyndonHeaden and James Perry.1. James Perry-The discharge of James Perry having been nonprejudi-cially adjusted and settled at the trial, it is unnecessary todeal with it here.`2.Lyndon HeadenLyndon Byrd Headen has worked for Respondent as aservice representative during two periods of time, the13 In the absencethereof, thereis no justification for assuming that, ifsuchexists andwere produced, it would be supportiveof Respondent'scontentionCf, e.g,U.S. v Denver R.G.R.Co.,191 US 84, 91, 92 (1903);NLRB v. Wallick,198 F 2d 477, 483 (2d Cir 1952).- 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater fromNovember 1980 until his discharge on June17, 1981, under circumstances to be described. At thetime of that discharge he was assigned to K Street, underthe supervision of Kokanoth and Atkins(supra III,A).There is nothing in his written work record prior-to hisdischarge indicative of dissatisfaction by Respondentwith his work performance,other than an alleged auto-mobile accident for which he was discharged but never-theless later rehired.As soon as he was told by Atkins to clean the garage,Headen,after obtaining the necessary cleaning imple-ments,entered the garage,where he observed five indi-viduals(three males and two females,none in Respond-ent's employ and none related to Headen).Headen rec-ognized some of them as having been there before or onthe sidewalk in front of the nearby Franklin school.They,or some of them,-were apparently smoking "pot"ormarijuana.Headen had never been told to removeHeaden was an early union joiner-April 23, 1981- - such persons-who had regularly lingered there, eating,(G.C. Exh 13). He thereafter participated actively in theunion campaign, distributing union cards, becoming, ac-dent andBusinessAgent Kornegay, one of the two mostardent union protagonists-not only at K Street but atRespondent's other locations. Among his other activitiesduring the union campaign, Headen not only engaged inunion discussions with fellow employees but also- withhis supervisors, Konkanoth and Atkins, openly opposingthe antiunion positions taken by Kokanoth and Atkins."On, one occasion, when - Union Official Kornegay waspromoting the Union among employees and Atkins wasexpressing disapproval on "religious" grounds, Headenexpostulated. to Atkins, "Listen, man, he's [i.e., Korne-gay's] only.trying to help us." Since Atkins could not beswayed, Headen finally remarked to Kornegay "in dis-gust" that "You [Kornegay] might as well give up be-cause.he is not going to do anything to help us.,"On the morning of his discharge,Headen wasinstruct-ed by his supervisor Kokanoth that Chief Lot SupervisorLockett would be around later to talk to him. Soonthereafter,. Lockett appeared and questioned Headen onthe subject of.where he stood on.the Union-the Board-announced electionwas about a week away. WhenHeaden informed Lockett inno uncertainterms that hewas for the Union, Lockett, after attemptingunsuccess-fully to dissuade Headen, left in a car with Kokanoth.Shortly thereafter, around 11:45 a.m., Headen's supervi-sor Atkins told Headen to clean up the garage.Respondent's K Street location, on 12th and K Streets,N.W.,Washington,D.C.,. consists of an office on thecorner of 12th and K Streets and a shed to the rearthereof, an adjoining parking lot on K Street toward11th Street, and a garage further along in the same direc-tion abutting on an alley parallel ' to K Street about 100feet toward L Street (G.C. Exh. 16). A large schoolbuilding, known as Franklin Adult Education Center, oc-cupies a large nearby corner at 12th and K Streets. Re-spondent's vice president -Morton Snyder in his own tes-timony characterized the neighborhoodas a "transientarea" for derelicts including drug addicts who regularlyentered the K Street garage.'14Totally undenied.here byKokanoth, who, without explanation, wasnot called to testifyAs forAtkins, after first swearing he was unable toremember any such discussions,he then conceded that the "subject of theunion"had indeed come up "general[ly]" between him and Headen, butthat his mind at the trial was "total[ly] blank" on what was said by eitherof them Basedon mytestimonial demeanor observations,Idiscredit thishighly unlikelyassertion,aswell as his equally incredible assertion thathe ' was ignorant of Headen'sunion sentiments Later in his testimony,Atkins further conceded that he had also spoken to other employees, inaddition to Headen,about theUnion,but Atkins persisted in his absurddenial of recollection of anything he told themdrinking,smoking, and just"hanging around,"to theknowledge of Headen's supervisors-and without attemptor direction on their part to remove them-nor would ithave been reasonable to expect Headen to do soby him-self'sBased on comparative testimonial demeanor ob-servations,IcreditHeaden'sdenial,in contradiction totestimony or intimations from Respondent'switnessesthat he had previously been expressly instructed not totolerate-any "pot" smoking in the garage and to reportand remove any violators of that requirement.Respond-ent'switnesses conceded there is no such requirement inwriting,claiming unpersuasively that it was or assumedlywas communicated to Headen orally.Observing that the-persons in question-about 40 feetfrom him,on the other side of the garage from Headen-were none other or different from the usual loungersthere,harming nobody,Headen proceeded to go abouthis work of cleaning up the garage.(He declined the in-vitation of one of the loungers to take a"drag.")About10minutes later,while Headen was collecting trash inthe,garage,Perry entered in his car and parked it nearthe loungers, on the other side from where Headers wascleaning.Atkins,observing the "pot"smokers, said noth-ing to them;instead,he directed Headen(and Perry-seeIII,H,1, supra)to the office,"for smoking and drinking."Accordingly,Headen(with Perry)went to the office, re-maining-outsideuntilAtkins emerged with MortonSynder, who said to him, "Were those the two? . .. .You know what to do,let them go." Atkins thereupon-summarily discharged Headen(and Perry).Respondent .continues to refuse to rescind Headen's discharge or toreemploy him.-Respondent's version of and position concerning theforegoing events--credibly established by General Coun-sel and found as above described-is as follows.According to the testimony of Respondent'sK Streetlot supervisor Israel Atkins, who continues in its employafter 3-1/2 years, when he entered the garage on the oc-casion in question, he observed only two persons (one'male,one female)inaddition toHeaden.AlthoughAtkins identifies the male as Headen's "brother". (alleged-ly based on an introduction to Atkins by Headen someweeks or months perviously),IcreditHeaden's un-equivocal denial that he was or is related to this man orto any other person in the garage on the described occa-sion.Atkins claims, but Headen denies,that both of theseindividualswere seated inside of Headen's car, andthat-for-some unexplained reason-the female came out'sHeadenspoke ofan occasion when anotheremployee was'severelybeaten and-robbedin the garage when he requested persons lingeringthere to leave. BUDGET RENT A CARwhile the male remained there. Based on mytestimonial.demeanor observations and the fact that Atkins demon-strated himself to. be an, evasive witness displaying a de-liberately "selective" recollection and testifying incon-sistently, Imuch prefer and acceptHeaden'scontrarytestimony in this and other respects. Conceding that hedid not observe Headen smoking anything,` Atkins testi-fied heassumedHeaden had been smoking "pot" on thisoccasion, in part because he (Atkins) had allegedlywarned him (Headen) on a previous occasion 16-with nodiscipline imposed and unreflected in Headen's personnelfile-against "smoking reefer on the job." Atkins con-cedes he did not tell the loungers.to leave thegarage, .al-though healso claimsthat on previous occasions he hadobserved "pot" smokers or daily loungers in the garagehe had asked them to leave.According to Atkins' testimony, he is unable `to "re-member" what reason he gave Headen for his discharge.He did testify, however, that when he reported the inci-dent in question to Morton Snyder, immediately preced-ing and leading to Snyder's direction to him to dischargeHeaden, Atkins indicated to Snyder that he hadnotob-served'Headen smoking a "reefer," and that Snyder in-structed him to set down on -paper what had occurred,whereupon Atkins wrote (G.C. Exh. 5):TERMINATION-6-17-81 -Lyndon Headen allowing friends of his to smokepot in the garage. James Perry drinking [beer] inthe garage. I asked what was in the bag. [JamesPerry] said it was soda.. I saw it wasn't what hesaid.On several other occasions i 7 I have warnedLyndon Head en about smoking on' the, job [pot].Once in the garage. Another occasion after shut-tling a car back from the airport-that was full of[pot] smoke."'.'Contrary to the foregoing testimony by -Atkins, Re-spondent's vice president Morton Snyder testified that onthe occasion in question Atkins reported to him that hehadobserved Headen and Perry "drinking this" (beer)and "smoking that" (pot) in. the KStreet garage; andthat, although they both denied it to him, he summarilydirected that they be, discharged. Contrary to Atkins,who swore he is "positive" beyond "any doubt" that hewrote out the aforequotedtermination slip on thesameday,Snyder swears that Atkins wrote it out on thefol-lowingday. It will, of course, also have been noted that16As narratedby Atkins,,on this alleged occasion,some months poorto Headen's discharge here in question,Headen had returned ,a car to theK Street location fromNationalAirportWhile Atkinsallegedly detected"reefer" smoke in it, Atkins concedes there was no indication or admis-sion that,on the assumptiontherewas "reefer"smoke, Headen had cre-atedor was responsible for itI credit Headen's absolute denial of respon-sibilityIfHeaden had in fact created it, it is incomprehensible why hewouldnot have turned on the air conditioner or venting fan or openedthewindowto dispel itNo discipline in any form was imposed onHeaden,nor would ithavebeen warranted under the circumstances, theentire incident-if it occurred-being basedwholly ona series of assump-tionsHeaden crediblydenieshe everevendrovethe car,in questionAtkins also swore hedoes not smoke"pot" and is unfamiliar with thesmell of it,but that its smell has been described to him, later,however,he also testified he teamed its smell at school and elsewhere" Thisis inconsistent with Atkins'own testimony at the trial.323Atkins'. termination slip (G.C. Exh. 5) doesnotstate thathe observed Headen smoking "pot," After he was shownthat slip, Snyder blandly acknowledged that it wasnot"in error."Respondent's general manager Cohen (who was, onthe occasion here under discussion, also its personnel di-rector) confirmed that its K Street premises (garage andalley) are frequented by vagrants.He claims that it has apolicy of ejecting such persons, but that that allegedpolicy has not been communicated to its employees inwriting or through any posted bulletin. Although heclaimsthe policy is, or should be, imparted orally to em-he did not hire him. In the absence of any credible proofthat he was so informed, I credit Headen's testimony tothe contraryOn theday afterhis dischargetrieve his job and to right what he felt wasa rank injus-tice,and after first having recounted to his supervisorKokanoth the sequence of events of the preceding dayincludingChief Lot Supervisor, Lockett's visit to him onthe subject of his union views (after which Kokanoth in-formed him that he spoke to but was unable to swayLockettorCohen to rescind'Headen'sdischarge),Headen personally visited Respondent's general manager(and then personnel director) ' Cohen at the JeffersonDavis Highway location, to appeal to him to intercedeon his behalf. From Headen's point-of view the visitproved disastrous, since he "there unexpectedlyencoun-teredRespondent's attorneyMartinH. Steckel,withconsequences to be described. After Headen recountedthe facts as 'he' knew them, including 'his conversationwith Chief Lot Supervisor Lockett a few hours beforehis discharge, Steckel telephoned Morton Snyder at theK Street "'headquarters" and indicated to him that, fromwhat Steckel had heard, Headen 'should not have beenfired, and that he was on his way over. Steckel thendrove Headen to the K Street 'location. What occurredbetween the two of them on the way over is in dispute;but the fact that Headen thereafter remained dischargedis not in dispute.Taking the witness stand in the case he was in processof trying for Respondent, its attorney Martin H. Steckel -swore that Respondent's vice president Morton Snyderhad 'previously informed him that he had dischargedHeaden because Atkins had told him he had "seen"Heiden smoking pot and "that lie discharged him forthat." (This,' of course; is inconsistent with Atkins' testi-mony, supra.) Steckel further testified that, after hearingHeaden's version in Cohen's, office at Jefferson DavisHighway, he telephoned Snyder that he was comingover to K Street with Headen and- to keep the latter'sdischarge on "hold" meanwhile. In the car on the wayover there; according to Steckel, he asked Headen if he"had been smoking pot ,in the-garage," to which Headenreplied, "I've not, I wasn't smoking pot.... You knowthat." Later on (and as amplified by Steckel on cross-ex-amination), Steckel-asked Headen whether he had "eversmoked pot" and; according to Steckel, Headen deniedit.However, still according to Steckel, the following col-loquy ensued:, 324DECISIONSOF NATIONAL LABORRELATIONS BOARDSteckel:Come on, that can't be the case; it justdoesn't sound to me like that's reasonable. Are yousure that you haven't smoked pot on some occa-sions?Headen: Yes, IguessI have but the few times.Steckel:While you were at work?Headen: Yes.Steckel: How about when you were driving vehi-cles, some of the company cars?Headen: Yeah, maybe I had, when I was drivingonce.According to Steckel, when he, upon arrival at K Street,informed Snyder of the foregoing, it was determined thatHeaden's discharge should not be rescinded, and he soinformedHeaden. Steckel insists-contrary to Atkins'"positive" testimony (supra)-that Atkins' aforequotedtermination slip (G.C. Exh. 5) was predated bySteckelon the dayfollowingHeaden's discharge (i.e., June 18) to-the preceding 'date (June 17), according to Steckel (di-rectly contrary to Atkins" testimony) "simply to markthe date that the incident took place." i 8Headen, while insistently and, to my close observation,sincerely and convincingly denying that he told Steckelhe had ever smoked "pot" on the job, claims that what(and only what) he acknowledged to Steckel during theride in question that he had smoked "pot," but never onthe job. i 9 He strongly insists he has never smoked orbeen under the influence of "pot" on the job. Respond-ent acknowledges that it has had and has no policy pre-cluding the smoking of "pot" by its employees while offduty. 2 °Notwithstanding his aforequoted testimony at the trialconcerning the admission allegedly made to him byHeaden on the ride from Jefferson Davis Highway to KStreet on the day following Headen's discharge, in aletter dated January 6, 1982, to the Board's Acting Re-gionalDirector Louis J. D'Amico, Steckel expresslystated (G.C. Exh. 15, p. 3, par. 4, last sentence; emphasisadded): "It should also be noted that Mr. Headen admit-ted to me the day after his discharge that heregularlysmoked pot while on the job." Concerning this, the fol-lowing testimonial colloquy on the record (Tr. 668-669)is of interest:JUDGE OHLBAUM: Well, when youwere goingback to, when you weregoing toK Street, rather,with Mr. Headen in the car, on the 18th [of June18 Steckel also, again' contrary to Atkins'testimony, sworethat Atkinshad toldhim it wasonlyaman,not a woman, he hadobservedin the caron the occasion in' questionAtkinswas not recalled to the stand to re-solve any ofthese inconsistencies19On his several sojourns on the witness stand,Headen impressed meas a forthright and honest witness, albeit lacking in much formal educa-tion-Steckel estimates, without contradiction and with seeming approxi-mate accuracy,that he is not evennearlya highschoolgraduate20Although Respondent makes what is seemingly an elaborate pre-tense of treating such smoking under any circumstances as serious crimi-nal activity,itconcedesthaton no occasion in the past when it allegedlyapprehended employees(other thanHeaden)in the very act of smoking"pot" onthe jobhas it ever called in or notified the policeAnd, al-though Respondent further maintains that it considers suffering others tosmoke "pot"as equal in culpability to smokingitpersonally,it is unableto cite a single employee other than Headen discharged for that reason,even though it was apparently commonplace at its K Street location1981], did Headen indicate to you that he had beenregularly smoking pot, while on the job?THE WITNESS: [Attorney Steckel] No, sir.JUDGE OHLBAUM: He did not say that?THE WITNESS: No sir, he did not say he was reg-ularly smoking pot.JUDGE OHLBAUM: You're emphasizing the word"regularly," is that correct?THE WITNESS: Right.JUDGE OHLBAUM: So, he did not tell you he hadbeen regularly smoking pot, is, that correct?THE WITNESS: No, no,yes, sir.JUDGE OHLBAUM: Any doubt in your mind aboutit?THE WITNESS: No.JUDGE OHLBAUM: I'd like to read to you fromGeneral Counsel's Exhibit 15, page 3. It appears tobe a letter that you wrote to the Regional Directorof the Board on January 6, 1982, quote: "It shouldalso be noted that Mr. Headen admitted to me theday after his, discharge that he regularly smoked pot -while on the job." That word "regularly" was usedby you. Were you mistaken in that letter?THE WITNESS: That's an if. .JUDGE OHLBAUM: Were you or were you not?THE WITNESS: I was mistaken in that letter, yessir.Steckel explicitly conceded that the reason for Hea-den's -dischargewas the described admission allegedlymade by Headen to him in the car on June 18, the dayafter his discharge, on the way from Jefferson DavisHighway to K Street: "[T]he deciding factor ... waswhat Headen told [me] in the car. . . . Absolutely." (Tr.654.) Respondent's vice president Morton Snyder in histestimony concurred in this (Tr. 574).About November 30, 1981, the State of Virginia' Em-ployment Commission in a favorable ruling on Headen'sapplication. for unemployment compensation arising ' outof the discharge in question, ruled2 i (G.C. Exh. 6A):In the absence of evidence that would establish mis-conduct, the Deputy can only conclude that you[i.e.,Headen] were discharged, but not for miscon-duct, and you are, therefore, not disqualified.Perhaps of more direct interest is a letter of December17, 1981, from Respondent's director of personnel to thatcommission;appealing the foregoing determination. Inthat letter (G.C. Exh. 6B), Respondent's director of per-sonnel stated in-part (emphases added):iThe reasonLyndon Headon was discharged isthat he saidpeoplein the garage were smoking mari-21The Board has indicated that,while such rulings do not have con-clusive effect as to issues before the Board,they are nevertheless entitledto appropriate recognitionMitchell Plastics,117NLRB 597, 598 fn I(1957), enfd as modified in other respects 260 F.2d 472(6th Cir 1958);Seyfert Foods Co,109NLRB 800, 810 fn 5(1954),SunCo ofSan Ber-nardino, California,105 NLRB 515, 521(1953), enfd as modified in otherrespects 215 F.2d 379 (9th Cir.1954);Aerovox Corp,104 NLRB 246, 247(1953), enfd 211 F 2d 640(D C Cir 1954), cert denied347 U.S. 968,(1954) BUDGET RENT A CAR-325juana asobservedby the supervisor at the location,IsraelAtkins.Mr. Headon, was not seen actuallysmoking marijuana but heappearedto be. He hadbeen warned several times verbally about this previ-ously. The people in the garage werefriendsof Mr.Headon.Itwill have been observed that the emphasized portionsof Respondent's letterare againinconsistent with its wit-'nesses'testimony here. On January 6, 1982, the foregoingdecision was affirmed, on the Employer's appeal, -by theAppeals Examiner of the Virginia Employment Commis-Sionwith findings of fact, after appearances and a deci-sion (G.C. Exh. 6C)-calling attention to the fact that theEmployer knew about Headen's union activity and thattherewas "no evidence that the claimant was in' factusingcontrolled substances while on duty." (Id. p.-2.)Itwill have been noted that the varying reasons pro-vided by Respondent's witnesses and its documents, con-cerning the true reason for Headen's discharge, sufferfrom a high degree of inconsistency. In view ofHeaden'sconvincing denials of making the unlikely and incompre-hensible admission to Respondent's attorney Steckel onthe described drive to IC Street, and Steckel's at best de-fective memory as demonstrated by the inconsistency ofhis testimony here and his letter-to the Board's RegionalDirector, I cannot but conclude, giving the matter-itsbest face, that Steckel imperfectly understoodwhatHeaden told him. In any event, Headen could hardlyhave been discharged for an admission he allegedly madesubsequenttohisdischarge.As the General Counselpoints out, such an admission, if credited, might at bestserve as a possible predicate militating against Headen'sreinstatement in a subsequent compliance proceeding22although, under all of the circumstances here disclosed, Ido not see how it justifiably could. I have in mind theimprobability of Headen's making such an uncalled-foralleged admission at all, the likelihood that Steckel-whoclaims he made no notes of such an important conversa-tion, or mislaid or discarded them-misunderstood him,especially considering Steckel's described - contradictionbetween what he wrote to the Regional Director andwhat he testified to under oath at the trial; and the shift-ing, inconsistent,suspicious,and patently pretextualframework of the varying "grounds" advanced at vari-ous timesforHeaden's discharge, in the framework ofhispreeminent unionorganizationalactivism and therebuff he delivered in, that connection to Respondent'schief lot supervisor Lockett a scant few hours before hisprecipitate discharge.After carefully weighing the entire congeries of cir-cumstances presented, within the frame of reference ofRespondent's avowedlystrong antiunion animus, Hea-den's preeminencein union organizationalactivity, theshifting and implausible grounds assigned for his dis-charge, and my close observations of the testimonial de-meanor of the witnesses, I am persuaded that the reasonsadvanced by Respondent for that discharge, including22The General Counsel's trialmotion tostrike from the record, onthat basis, all testimony concerningthe June18, 1981 admission ascribedto Headen is deniedthemostrecent-i.e.,the alleged postdischarge "admis-Street, characterized as "the deciding factor"-were andare pretextual, and that ` the real reason was Headen'sstrong prounionism and his express refusal to relinquishita scant few hours before he was fired, shortly beforethe razor-close election. Respondent has failed by-pre-ponderating-substantialcredible evidence to rebut theGeneral Counsel's prima facie case and has failed persua-sively to establish that in any event it would have dis-charged Headen for any. of thereasons. assigned.Cf.Wright Line,251 NLRB 1083 (1980), enfd. 662 F.2d 899(1stCir.1981). It isaccordingly found and determinedthat those "reasons" were and are pretextuous, the truereason being Headen's protected concerted a6tivities,23and that therefore Headen's discharge was in violation ofSection 8(a)(1) and (3) of the Act as alleged in the com-plaint. 2 4.III.THE REPRESENTATION CASEIn view of the withdrawal of Charging Party's objec-tions to the June 25-26, 1981 election in NLRB Case 5-RC-11519 -(previously consolidated herewith), therebymooting those objections, that case was during trial, sev-ered and remanded to the Regional Director for suchaction as may be appropriate, including certification- ofthe results of that election.On the foregoing findings25 and the entire record, Istate the following--CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By engaging in the acts set- forth and found in sec-tions III,B(interrogation),II;D (solicitation of and assur-ances to redress complaints and grievances), II,E (threatof loss of benefits and to refuse to bargain collectively),II,F (economic sanctions),II,G'(announcement and insti-tution of economic benefits), and II, I,H,2 (discharge ofemployeeHeiden), supra,Respondent has interferedwith, restrained, and coerced employees in the exerciseof their rights under Section 7 and continues to do so,thereby violating Section 8(a)(1) of the Act.23As pointed out above, the Union lost the representation election Iweek following Headen's discharge,by only one vote; with Headen's(and also Perry's) ballot challenged because not appearing on the eligibil-ity list in view of his(and Perry's) discharge the previous week24 Respondent's "Second Defense"in its answer, alleging untimelinessunder Sec 10(b) of the Act,isdismissed Since that section requires onlythat alleged unfair labor practices shall not predate by more than 6months'the filingof a charge,and since the complaint may properly en-compass additional matters uncovered during investigation of the charge(NLRB v Font Milling Co,360 U S 301 (1959),National Licorice Co Y.NLRB,309 U S 350, 367-369 (1940),NLRB v Allis-Chalmers Corp,563F 2d 674, 676 (5th Cir. 1977);NLRB v Jack LaLanne Management Corp,539 F.2d 292, 294-295 (2d Cir 1976),NLRB v. Braswell Motor FreightLines,486 743, 746 (7th Cir. 1973),Texas Industries vNLRB,336 F 2d128, 132 (5th Cir 1964),NLRB v Kohler Co,220 F.2d 3, 6-8 (7th Cir.1955);Wayne Electric,226 NLRB 409, 415-416 (1976),North CountryMotors,133NLRB 1479 (1961);Dal-Tex Optical Co,130 NLRB 1313(1961)), that defense is without merit.In view of the dispositions made insec II,supra, Respondent's redundant"Fourth Defense"is likewise dis-missed25A summary of those findings, with related reference material, iscontained in the attached Appendix A [omitted from publication] 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By engaging in the acts set forth and found in sec-tions III,F (economic sanctions) and II,H,2 (discharge ofemployee Headen),-supra, Respondent has discriminated;and continues to discriminate in regard to the hire,tenure, and terms and conditions of employment of itsemployees, thereby discouraging membership in a labororganization, in violation of Section 8(a)(3) of the Act.4. -The foregoing unfair -labor -practices and -each- ofthem have affected, are affecting and unless permanentlyrestrained and enjoined -will continue to affect commercewithin the meaning of ' Section 2(6) and (7) of the Act.5. It has not been established by substantial- credibleevidence that Respondent- has engaged in creating theimpression of surveillance, as alleged in paragraphs 9(a)and 15 of the complaint herein.REMEDYHaving been found to have terminated the employ-ment of an employee and in-that and another respect to_have discriminated against employees because of theiractivities protected under the Act, and to have interferedwith, restrained, and coerced employees in the exerciseof their Section 7 rights, thereby violating Section 8(a)(3)and (1) of theAct, Respondent should, as is usual-in such.cases, be required to cease and desist therefrom; and alsoto offer unconditional and full reinstatement to the dis-charged employee and to make him whole- for anywages, accruals, bonuses, and benefits (including vaca-tions and vacation pay, and hospitalization and othermedical benefits, including reimbursement for any ex-penses incurred by reason of any cancellation, withdraw-al,or lapse thereof by Respondent) lost or reduced andwhich may be due, plus interest, and with restoration ofseniority, all as determinable in -a suppplemental backpayproceeding if necessary. Sums and interest due should becomputed as explicated in F.W. Woolworth Co.,90NLRB 289 (1950),IsisPlumbing Co.,138NLRB' 716(1962), andFlorida Steel Corp.,-231NLRB 651 (1977).All references in Respondent's records indicating dis-charge of Lyndon Headen on, or about June 17, 1981, forcause should be deleted, and he should be so informed inwriting; and Respondent should be, required to desistfrom so indicating to any prospective employer or refer-ence-seeker. Respondent should also be required to pre-.and records for,backpay and compliance determinationpurposes; and to post the.usual notice to employees. Inview of Respondent's serious, pervasive, and deliberateviolations of the Act which,thrust at "the very-heart ofthe Act"26 Respondent should also be required to ceaseOn these findings of fact Wand conclusions of law and -on the entire record, I issue the following recommend-ed2s28A. J Krajewski Mfg. Co.,180 NLRB 107 (1970)-27NLRBv.EntwistleMfg Co,120 F.2d 532, 536 (4th Cir 1941)28 If no exceptionsare filedas providedby Sec102 46 of the Board'sRules and-Regulations,the. findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules,be adopted by theBoard and all objections - to them shall be deemed waived,for all pur-poses-ORDERIt is recommended that the Respondent, Budget RentA Car of Washington, Inc., Washington, D.C., its-offi-cers, agents, successors, and assigns, shall1.Cease and desist from-(a) Interrogating employees, in violation of the Nation-alLaborRelationsAct, concerning their or other em-ployees' union or other protected organizational mem-bership, affiliation,, sympathies, or activities.-(b) Soliciting employees' complaints or grievances, orpromising to redress them, in violation of said Act, inorder to discourage employees from union organizationalrepresentation or activities. -(c),Threatening employees with loss of benefits, in vio-lation of the Act, in the event of selection by employeesof a collective-bargaining representative.'-(d)Threatening employees, in violation of the Act,that it would refuse to bargain with' a union if selectedby employees as their bargaining representative.(e)Changing conditions- of employment of an employ-ee by assigning.him or her to -a less favorable workschedule, or otherwise, because of his or her support fora union as bargaining representative under the Act.(t)Announcing, promising, placing into effect, orpaying increased wages or^wage rates, improved bonusor bonus system, or any other economic benefit or emol-'ument, in order to encourage employees to reject a unionas their bargaining I representative or in order to refrain(g) Terminating the employment of, or otherwise dis-criminating against, any employee because of his or herunion membership; affiliation, sympathy support, activityor assistance, or so as to discourage- such; or so as tointerferewith, restrain, or coerce him or her or any'other employee in the exercise of any right guaranteedby the Act. --r'(h) In any other manner interfering with, restraining,or coercing any employeein the exerciseof the right toself-organization;, to form, join, or assist any labor organi-zation; to bargain collectively through representatives ofhis or her own -choosing; to engage in concerted activi-ties for the purpose of collective bargaining or othermutual aid,or protection; or to refrain from any and allsuch activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act.-(a)Offer Lyndon Byrd Headen ' immediate, full, andunconditional reinstatement to his former job with Re-spondent (or,, if not available, a substantially equivalent -job with Respondent), without prejudice to his seniorityand other rights, privileges, wages, benefits, and emolu-ments, including but not limited to any and all wage andpay scale increases and progressions as.if not discharged -on or about June 17, 1981; and make him whole 'for any ,loss of income (including overtime, holiday and vacationpay, and reimbursement for all hospitalization, surgical,medical, and other payments or obligations incurred byreason of any cancellation, withdrawal, or nonpayment.of any applicableinsurancecoverages in consequence ofHeaden's discharge on or about June -17, 1982), together BUDGET RENT A CARwith interest in the manner set forth in the remedy portion of this decision(b)Remove from all of Respondents books andrecords any entry or reference indicating or to the effectthat the discharge of Headen was for or related to thesmoking use or possession by him or another of manJuanapotor other unlawful or proscribed or controlled substance or for any other reason related to hisjob performance and promptly notifyHeaden in writingthat such entries have been removed and that evidenceof the discharge will not be usedas a basisfor any futurepersonnel action against him and refrain from makingany such statement voluntarily or in response to any inquiry from any employer prospective employer employment agency unemployment insurance office referenceseeker or credit or character inquiry(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its locations in Washington D C and themetropolitan area thereof copies of the attached notice327markedAppendix B 29 Copies of the notice on formsprovided by the Regional Director for Region 5 afterbeing signed by the Respondents authorized representativeshallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered defaced or covered by any other matenal(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that paragaraph 9(a) ofthe complaint is dismissed and that Case 5-RC-11519having been severed herefrom is remanded to theBoard s Regional Director for its Region 5 for suchaction as may be appropriate29 If thisOrder is enforcedby a Judgmentof a United States Court ofAppeals the words in thenotice readingPostedby Orderof the National Labor Relations Boardshall readPostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board